Citation Nr: 1002001	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for right carpal 
tunnel syndrome, and assigned a 0 percent, noncompensable 
disability rating.  The Veteran currently resides within the 
jurisdiction of the Montgomery, Alabama RO.

In November 2008, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  In 
February 2009, the Board remanded the case for the 
development of additional evidence.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives.  The Board will proceed with review.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

From August 1, 2004, right carpal tunnel syndrome has been 
manifested by wrist and hand pain and fatigability, and 
dysesthesia at the surgical scar, consistent with mild 
incomplete paralysis with the median nerve.


CONCLUSION OF LAW

From August 1, 2004, right carpal tunnel syndrome has met the 
criteria for a 10 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in March 2004, December 2005, and March 2006.  In those 
letters, the RO advised the Veteran what information and 
evidence was needed to substantiate claims for service 
connection and/or higher disability ratings.  The RO informed 
the Veteran what information and evidence must be submitted 
by the Veteran, and what information and evidence would be 
obtained by VA.  The RO also advised the Veteran how VA 
determines disability ratings and effective dates.  The 
Veteran was asked to provide additional information 
concerning medical treatment in an April 2009 letter.  The 
case was last adjudicated in an October 2009 supplemental 
statement of the case.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, and the transcript of the 
November 2008 Travel Board hearing.

Here, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument, testifying at a 
hearing, and reporting for VA medical examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Rating for Right Carpal Tunnel Syndrome

The Veteran received treatment during service for carpal 
tunnel syndrome in both wrists.  He underwent carpal tunnel 
release surgery on the left wrist in January 2003 and on the 
right wrist in February 2003.  In 2004, in preparation for 
retirement from service, the Veteran submitted a claim for VA 
disability compensation for multiple disorders, including 
residual median neuropathy in both wrists.  The Veteran had a 
VA medical examination in May 2004.  He reported having pain 
in both wrists.  The examiner's diagnoses included status 
post bilateral carpal tunnel release.  X-rays of the 
Veteran's right wrist showed degenerative changes.  The 
examiner also included a diagnosis of degenerative joint 
disease of the right wrist.

In a December 2004 rating decision, the RO granted service 
connection for status post carpal tunnel release in the left 
and right wrists.  The RO assigned a 10 percent disability 
rating for that condition in the left wrist, and a 0 percent 
rating for that condition in the right wrist.  The RO also 
granted service connection for degenerative joint disease of 
the right wrist, and assigned a 0 percent rating for that 
disorder.  In November 2005, the Veteran submitted a notice 
of disagreement, initiating an appeal of the 0 percent rating 
for status post right carpal tunnel release.  As the Veteran 
is separately rated for his left wrist carpal tunnel syndrome 
and his right wrist degenerative joint disease, 
symptomatology from those disorders may not be considered for 
purposes of evaluating his right wrist carpal tunnel 
syndrome.  38 C.F.R. § 4.14 (the evaluation of the same 
manifestation or disability under different diagnoses is to 
be avoided). 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran is right handed.  The RO evaluated the Veteran's 
carpal tunnel syndrome under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, for complete or incomplete paralysis of the median 
nerve, which affects parts of the wrist, hand, and fingers.  
Under that code, complete paralysis of that nerve in the 
dominant, or major, upper extremity is rated as 70 percent 
disabling.  Incomplete paralysis of the major median nerve is 
rated at 50 percent if severe, 30 percent if moderate, and 10 
percent if mild.

Medical records from the Veteran's service address the 
condition of his wrists and hands.  In December 1999, the 
Veteran sought treatment for paresthesia in both hands, 
particularly in the third digits.  The treating 
practitioner's impression was median nerve paresthesia.  In 
November 2002, the Veteran reported a three year history of 
pain and weakness in his hands, worse in the left hand.  He 
underwent EMG nerve conduction studies, which showed evidence 
of bilateral carpal tunnel syndrome.  In a December 2002 
orthopedic consultation, the Veteran reported that for more 
than two years he had experienced numbness in both hands and 
right wrist pain.  As noted above, the Veteran underwent 
carpal tunnel release surgery on the on the right wrist in 
February 2003.  Occupational therapy notes from March 2003 
reflect the Veteran's report of pain in his hands while 
lifting and while using tools such as a hammer.

In the May 2004 VA examination, the Veteran reported that 
numbness and tingling in his hands had begun during service.  
He stated that after carpal tunnel release surgeries in 2003 
numbness in his left hand improved, but his right hand 
symptoms worsened.  He related having daily pain in his right 
wrist, across the dorsal aspect of the wrist and the thenar 
prominence of the hand.  He indicated that numbness had 
resolved, and that he did not have swelling of the hands or 
wrists.

The examiner found that the Veteran's wrists had full ranges 
of motion, without clinical findings.  On neurological 
examination, the left wrist had a positive Tinel's sign.  No 
abnormal findings of the right wrist were reported.  Right 
wrist x-rays showed joint space narrowing and degenerative 
changes, with a projecting bony density consistent with an 
old fracture fragment.  The examiner's diagnoses included 
status post bilateral carpal tunnel release with mild 
residual left neuropathy, and degenerative joint disease of 
the right wrist.

In an April 2007 substantive appeal, the Veteran wrote that 
his post-service employment was as a systems analyst for a 
computer software company.  He stated that he used a 
computer, including a mouse and a touchpad.  He reported that 
he had increased problems with his right wrist and hand when 
using a mouse or touchpad.  He indicated that those tasks led 
to tingling, pain, and swelling in the back of his right hand 
and inside of his right wrist.  He reported that he used a 
gel pad wrist support, and switched the mouse to his left 
hand, but that even short use of a mouse with either hand 
caused extreme discomfort.

The Veteran also reported that he had trouble gripping pens, 
tools, or cooking utensils in his right or left hands.  He 
stated that tingling, pain, and swelling developed after a 
few minutes of such activities.  He indicated that his right 
hand problems made him unable to hold a pen correctly and 
caused him to drop things.  He stated that he had to massage 
his hands to address the pain and tingling.  He indicated 
that the scar from the right hand surgery was extremely 
sensitive to touch, and sometimes painful.  He asserted that 
the symptoms in his wrists and hands limited what he was able 
to do at work and at home.

Notes from VA outpatient treatment in July 2008 reflect the 
Veteran's report of increased pain in his right wrist, 
described as feeling like a return of carpal tunnel syndrome.  
In the November 2008 Travel Board hearing, the Veteran 
reported right wrist pain that was constant, and that varied 
in severity depending on use.  He stated that he had more 
severe pain when using a mouse or keyboard, which were major 
activities in his job.  He indicated that, due to pain in his 
hand, he could not hold a pen or pencil in a normal position.  
He stated that when he cooked at home, he could not grip 
utensils for long, as trying to hold utensils increased the 
pain in his hand.  He indicated that he had difficulty 
bringing his thumb and fingers together, and that his right 
hand had a bump that was not on his left hand.  He stated 
that the scar from his right hand surgery was very sensitive, 
and produced severe pain if it was touched.  He reported that 
the current symptoms in his right wrist and hand had been 
present since service, and had not improved since the surgery 
during service.

In the February 2008 remand, the Board instructed the RO/AMC 
to obtain any records of treatment for carpal tunnel syndrome 
that the Veteran identified.  The Board also instructed the 
RO/AMC to provide the Veteran for a new VA examination of his 
right wrist and hand.

After the remand, VA medical records, including more recent 
records, were added to the Veteran's claims file.  In March 
2009, the Veteran had a VA orthopedic examination that 
addressed a different condition.  The examination included a 
sensory examination of the Veteran's spine and upper and 
lower extremities.  Sensory examination of the right upper 
extremity was normal.  Reflex examination of the 
brachioradialis was also normal.  Also in March 2009, the 
Veteran informed a VA primary care physician that he had 
burning pain on the dorsum of his right hand and decreased 
strength in his right thumb.  He stated that his right hand 
had an abnormal bony prominence that had no counterpart on 
his left hand.  The physician observed that certain right 
wrist bones were more prominent than those in the left wrist, 
but found that there was no deformity or alteration in range 
of motion.  The physician stated that the Veteran's right 
wrist pain might be related to his previously diagnosed 
carpal tunnel syndrome.

The Veteran had a VA peripheral nerves examination, to 
address his right wrist disability, in June 2009.  He 
reported that, since the right carpal tunnel release surgery, 
the scar had electricity-like dysesthesia when it was 
touched.  He stated that he felt heat and aches in the dorsum 
of his right wrist and hand when he used a keyboard.  He 
indicated that at the time of the examination his right wrist 
and hand felt swollen and tight.  He reported that the 
dyesthesia at the scar had remained the same over time, while 
the soreness and heat in the wrist and hand had worsened over 
time.  He related that the grasp of his right hand was worse 
than that of the left, and that he had difficulty stirring a 
pot or swinging a hammer with his right hand.

The examining physician found that the Veteran's right hand 
had normal strength and sensory function.  The examiner noted 
a positive Tinel's sign over the surgical scar on the right 
hand.  The examiner indicated that nerve conduction studies 
performed earlier in 2009 had shown very mild bilateral 
carpal tunnel syndrome.  The examiner diagnosed a neuroma at 
the surgical scar.  The examiner stated that the Veteran 
might have tendonitis or soft tissue inflammation that caused 
the symptoms at the dorsum of the right hand.

The Veteran reports pain in his right wrist and hand that is 
worse with activity, and that considerably limits his 
endurance at work and household tasks.  He also has 
sensitivity at the surgical scar that causes sharp discomfort 
when the scar is touched.  The effects of the right wrist and 
hand symptoms, when considered together, are consistent with 
mild incomplete paralysis of the median nerve, and as such 
warrant a 10 percent rating under Diagnostic Code 8515.  The 
Veteran reports that some of the symptoms, particularly the 
sensitivity at the scar, have been present since the surgery 
during service.  The VA examination in May 2004 did note pain 
across the thenar prominence of the right hand.  Thus, 
resolving all doubt in the Veteran's favor, the Board find 
the record supports a 10 percent rating effective with the 
August 1, 2004, initial grant of service connection.

The Veteran reports that his right wrist and hand symptoms 
cause him to pause and rest and to adjust the way he performs 
tasks.  However, the May 2004 examination reflected no 
objective findings for the right wrist, and normal strength 
and sensory function was noted on the 2009 examinations, with 
only very mild carpal tunnel syndrome shown on nerve 
conduction studies.  Thus, the subjective complaints, when 
considered with the objective findings, are not comparable to 
moderate or severe incomplete paralysis of the median nerve.  
Therefore, a rating higher than 10 percent is not warranted.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 




ORDER

From August 1, 2004, a 10 percent disability rating for right 
carpal tunnel syndrome is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


